Citation Nr: 1648383	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  13-10 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a dental disorder (claimed as residuals of dental trauma to the front tooth) for purposes of compensation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1960 to October 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board notes that additional evidence was submitted after the January 2013 SSOC, and no waiver from the Veteran was received.  However, the Board notes that this evidence is either duplicative of evidence already of record, or not relevant to the claim of service connection.  Thus, a waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the RO.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.

The claim is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify you if further action is required on your part.  


REMAND

The Veteran contends that he lost a tooth secondary to dental trauma during boot camp at Parris Island in 1960.  He stated that he had dental work done during service, and has needed several replacements of his crown in the years following service.  See, e.g., October 2011 statement in support of claim.  

Service treatment records reflect that tooth #10 was removed in August 1962. The report of October 1964 discharge examination noted missing teeth numbers 1 on the right and 16 and 17 on the left.  

The Veteran has submitted private dental bills that reflect multiple charges for a crown in 2011 and in 2013.  However, it does not appear that the dental treatment records for these dates have been added to the claims file.  On Remand, the AOJ must endeavor to obtain the treatment records indicated by the private dental bills.

To date, the Veteran has not been afforded a VA dental examination so as to ascertain the nature and etiology of his asserted residuals of dental trauma. As such, the Board finds that a VA dental examination is needed to fully and fairly evaluate the Veteran's claim. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ, after obtaining any necessary authorization from the Veteran, shall make a request for private dental treatment records from 2011 to 2013.  If no records are available, it should be clearly documented in the claims file and the Veteran should be reminded that he is ultimately responsible for obtaining such records if they exist.

2.  Thereafter, the AOJ shall schedule the Veteran for a VA dental examination so as to determine the nature and etiology of his asserted residuals of dental trauma. The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report. All tests and studies deemed necessary by the examiner must be conducted.

The examiner should answer all of the following question as definitively as possible:

Is it at least as likely as not that the Veteran has current disability related to dental trauma that occurred in service?

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a specific dental injury in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. The examiner must provide a rationale for each opinion given.

3.  The AOJ will then readjudicate the Veteran's claim. If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




